Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-29, 32, and 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8-11, 13 and 22-23 of U.S. Patent No. 10,223,881. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claim teach the same subject matter.
Claim 21 of the current application teaches, “A security system configured for securing a portable electronic device from theft, the security system comprising: a sensor configured to be coupled to a portable electronic device; and a monitoring component configured to wirelessly communicate with the sensor, wherein the sensor and the monitoring component are configured to communicate with one another for initially setting a proximity range between the sensor and the monitoring component, wherein the monitoring component and the sensor are configured to communicate with one another after initially setting the proximity range, wherein the monitoring component and/or the sensor is configured to initiate a security signal when the sensor is not within the proximity range.” while claim 1 of the referenced patent teaches, “A security system configured for securing a portable electronic device from theft, the security system comprising: a sensor configured to be coupled to a portable electronic device; and a monitoring component configured to wirelessly communicate with the sensor, wherein the sensor and the monitoring component are configured to communicate with one another for initially setting a predetermined range between the sensor and the monitoring component, wherein the monitoring component and the sensor are configured to communicate with one another after initially setting the predetermined range to determine a proximity of the portable electronic device relative to the monitoring component, and wherein the monitoring component and/or the sensor is configured to initiate a security signal when the proximity between the monitoring component and the sensor is not within the predetermined range.” As can be seen both claims claim the same subject matter with slight different language. The patent teaches “proximity between the monitoring component and the sensor is not within the predetermined range” while the current application “wherein the monitoring component and/or the sensor is configured to initiate a security signal when the sensor is not within the proximity range” predetermined range or proximity range are the differences. The rest of the claims respectively have the same subject matter. 
Allowable Subject Matter
Claims 21-40 are allowed as long a terminal disclaimer gets filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/